     Case 1:19-cv-00792 Document 63 Filed 09/09/20 Page 1 of 3 PageID #: 391



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

C.L.,

        Plaintiff,

v.                                           CIVIL ACTION NO. 1:19-00792

DAVID R. WILSON, FPC Alderson;
et al.,

        Defendants.

                       MEMORANDUM OPINION AND ORDER

        Pending before the court are defendant Jerrod S. Grimes’

(“Grimes”) Plea in Abatement to the Summons, (ECF No. 9),

plaintiff’s motion to strike Grimes’ motion, (ECF No. 17),

Grimes’ motion for show cause, (ECF No. 22), and defendant United

States of America’s motion to dismiss plaintiff’s claim for

attorney’s fees asserted against the United States.              (ECF No.

27.)

A.      Grimes’ Plea in Abatement, Plaintiff’s Motion to Strike, and
        Grimes’ Motion for Show Cause

        In defendant Grimes’ Plea in Abatement, he appears to argue

that plaintiff does not have standing to sue him because he is

insolvent and he is, somehow, a separate entity from the

defendant Grimes being sued (i.e. himself).            (See ECF No. 9.)

Defendant Grimes is representing himself pro se.             “A document

filed pro se is ‘to be liberally construed.’”            Erickson v.

Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429
     Case 1:19-cv-00792 Document 63 Filed 09/09/20 Page 2 of 3 PageID #: 392



U.S. 97, 106 (1976)).        However, even liberally construing Grimes’

filing, the court cannot find any legitimate legal ground to

support his motion.       If defendant Grimes wishes to file a motion

to dismiss that makes a cognizable legal claim, he may do so.                  As

for the instant motion, Grimes’ motion, (ECF No. 9), is hereby

DENIED, and plaintiff’s motion to strike, (ECF No. 17), is

GRANTED.     Grimes’ motion for show cause, (ECF No. 22), which

seeks a court order requiring plaintiff to show why the plea in

abatement should not be granted, is likewise DENIED.

B.     United States’ Motion to Dismiss

       Defendant United States asks the court to dismiss

plaintiff’s claim for attorney’s fees against the United States

because such claims are barred by the Federal Tort Claims Act

(“FTCA”).     (ECF No. 27.)     Plaintiff does not oppose the United

States’ motion.      (See ECF No. 30.)      Therefore, the court GRANTS

the United States’ motion.         See Joe v. United States, 772 F.2d

1535, 1536–37 (11th Cir. 1985) (“The doctrine of sovereign

immunity bars an award of attorneys’ fees against the United

States unless there is express statutory authorization . . . The

FTCA does not expressly provide for attorneys’ fees against the

United States.”).




                                        2
  Case 1:19-cv-00792 Document 63 Filed 09/09/20 Page 3 of 3 PageID #: 393



    The Clerk is directed to forward a copy of this Memorandum

Opinion and Order to counsel of record and any unrepresented

parties.

     IT IS SO ORDERED this 9th day of September, 2020.

                            ENTER:


                            David A. Faber
                            Senior United States District Judge




                                      3
